Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed modify the scope of independent claim[s], Applicant is helpfully reminded of their continuing obligation to practice candor and good faith in all dealings before the Office.  See MPEP §2000.01.
When amending or adding new claims, applicant’ must show support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not pointed out where the new (or amended) claim is supported.  Page 6 of the remarks filed 10/11/2022 merely present the a generalized statement that “Support for the amendments can be found throughout the claims, the specification, and the drawings as originally filed. The present amendment introduces no new matter, as support is found throughout the originally filed specification, drawings and claims as noted.”  This generalized assertions do not clearly point out where the new or amended claim is supported.  A appropriate response is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1  and subsequent depending claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is unclear where the support for the newly provided amendments are found in the specification.  There is not explicit discussion found in the originally filed application which discusses how a chromatic confocal senor is configured to… while taking into account light scattering caused by nanoparticles in the ink.”  
While there is support for the apparatus being capable of using ink which may have nanoparticles, there is not disclosure of how the sensor is specifically configured for taking into account light scattering caused by the nanoparticle.  The only discussion found is in paragraph 77 (of PGpub) which teaches the opposite of what is now claimed.
Paragraph 77 states that scattering from nanoparticles is negligible to chromatic confocal sensors is negligible.  As such the scattering is ignored as it does not produce error in measurements.  Thus the chromatic confocal sensor is not specially configured to account for scattering, as the scattering is ignored.  Said another way, ignoring some thing is to not account for the said thing.  Therefore, there is no explicit support for the newly amended claims.
For the purpose the art rejections as follows, this limitation is not understood to provide any distinction from any generic (not configured) chromatic confocal sensor, as any such sensor is understood to not be affected by scattering.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsu (US 20160379800 A1) in view of Mcallister et al. (US 20170050010 A1) in view of Biskop (US 20190009456 A1) in view of Williams (US 20150346580 A1).

Regarding claim 1, Ohtsu discloses a ink droplet volume measuring apparatus comprising: 
a substrate on which an ink droplet is dropped (Ohtsu ¶82- Note: the substrate is not understood to be part of the apparatus claimed. See MPEP §2114.); 
a confocal sensor configured to irradiate light to the ink droplet dropped on the substrate and scan the ink droplet (Ohtsu ¶82);  and 
a controller configured to calculate a three-dimensional shape of the ink droplet from a signal scanned by the chromatic confocal sensor (Ohtsu ¶82);

	Ohtsu is merely silent upon wherein the confocal senor is chromatic.   At the time of the invention it was understood that confocal sensors were chromatic and thus operated with a plurality of wavelengths.  For support see McAllister ¶54 which teaches “chromatic confocal “ imaging sensors were well known and commercially available at the time of the invention.
	In view of McAllister it It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor of Ohtsu with chromatic sensor, since applying a known element to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Ohtsu teaches the known concept of using a confocal sensor for measuring droplets from a inkjet printer where the calculated info is used to adjusting/calibration.  It may be however unclear if the system is a integrated apparatus.  At the time of the invention it would be obvious to one of ordinary skill in the art to integrate the sensor into a printer.  For support see Biskop paragraphs 30-31, which explicitly teaches printers comprising both a printhead unit and a measurement unit were known and used at the time of the invention.  As such, even if arguendo, Ohtsu may not explicitly state the system described is a integral apparatus, it was known at the time of the invention the components were capable of being integrated into a single apparatus.

Regarding, the claimed apparatus specifically using a ink comprising “nanoparticle” and the ability to “account for “ scattering from nanoparticles, these features are conventionally expected from inkjet printers and chromatic confocal sensors at the time of the invention.
Regading ink, the ink used in the apparatus is not understood to be part of the apparatus.  See MPEP §2114.  Regardless, conventional inkjet printers were known to be capable of printing inkjet dropplets that comprise nanoparticles.  For support see Williams which teaches a inkjet printer which discloses the ink used in the inkjet apparatus may include any of the disclosed numerous inks that comprise nanoparticles (see entire document.)
Regarding the “configured… to taking into account light scattering caused by the nanoparticles” there is no structural distinction or any specialized configuration required.  (see 112 rejection above.)  As provided in Applicant’s own written description, scattering from the particles is minimal to chromatic confocal sensors, thus not producing significant error.  No special configuration is done. Applicants


Regarding claim 2, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a ink droplet volume measuring apparatus of claim 1 (See regarding claim 1).  The further limitation of wherein a plurality of the ink droplets are dropped on the substrate does not provide any further structure detail to the apparatus.  See MPEP §2114.

Regarding claim 3, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a ink droplet volume measuring apparatus of claim 1, wherein: the chromatic confocal sensor is configured to scan the plurality of ink droplets; and the controller is configured to calculate a three-dimensional shape for each of the plurality of droplets (See regarding claim 1).  


Regarding claim 5, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a ink droplet volume measuring apparatus of claim 4 (See regarding claim 1).  The further limitation of wherein the ink comprises ink for forming a quantum dot thin-film layer does not provide any further structure detail to the apparatus.  See MPEP §2114.

Regarding claim 6, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a thin film layer forming apparatus comprising: an inkjet head comprising a nozzle for dropping an ink droplet (Ohtsu ¶82);  
 a substrate on which the ink droplet is dropped (Ohtsu ¶82- Note: the substrate is not understood to be part of the apparatus claimed. See MPEP §2114.); 
a chromatic confocal sensor configured to irradiate light having a plurality of wavelengths to the ink droplet dropped on the substrate and scan the ink droplet (Ohtsu in view of McAllister. See discussion in regarding claim 1.); and 
a controller configured to feedback-control an ejection amount of the nozzle of the inkjet head by calculating the three-dimensional shape of the ink droplet from a signal scanned by the chromatic confocal sensor (Ohtsu ¶82).
Ohtsu teaches the known concept of using a confocal sensor for measuring droplets from a inkjet printer where the calculated info is used to adjusting/calibration.  It may be however unclear if the system is a integrated apparatus.  At the time of the invention it would be obvious to one of ordinary skill in the art to integrate the sensor into a printer.  For support see Biskop paragraphs 30-31, which explicitly teaches printers comprising both a printhead unit and a measurement unit were known and used at the time of the invention.  As such, even if arguendo, Ohtsu may not explicitly state the system described is a integral apparatus, it was known at the time of the invention the components were capable of being integrated into a single apparatus.


Regarding claim 7, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a thin film layer forming apparatus of claim 6, wherein a plurality of the nozzles are provided to drop a plurality of the ink droplets on the substrate (Ohtsu ¶82).

Regarding claim 8, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a thin film layer forming apparatus of claim 7, wherein: the chromatic confocal sensor is configured to scan the plurality of ink droplets; and the controller is configured to calculate a three-dimensional shape for each of the plurality of ink droplets to feedback-control the ejection amount of each of the plurality of nozzles (Ohtsu ¶82).

Regarding claim 9, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a ink droplet volume measuring apparatus of claim 6 (See regarding claim 1).  The further limitation of wherein the ink droplet comprises nanoparticles does not provide any further structure detail to the apparatus.  See MPEP §2114.

Regarding claim 10, Ohtsu ) in view of Mcallister et al. in view of Biskop discloses a ink droplet volume measuring apparatus of claim 9 (See regarding claim 1).  The further limitation of wherein the ink comprises ink for forming a quantum dot thin-film layer does not provide any further structure detail to the apparatus.  See MPEP §2114.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/15/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822